Case 1:19-mc-00166-RA-SDA Document 73-10 Filed 09/09/20 Page 1 of 2




              Exhibit J
                  Case 1:19-mc-00166-RA-SDA Document 73-10 Filed 09/09/20 Page 2 of 2




From:                                          Stamenova-Dancheva, Antonia E.
Sent:                                          Friday, August 21, 2020 1:29 PM
To:                                            Joshua K. Bromberg
Cc:                                            Han, Suhana S.; Graham, Christopher A.; Marc Rosen; David Parker
Subject:                                       RE: In re Ex Parte Application of Porsche Automobil Holding SE, Case No.19-mc-0166-
                                               RA-SDA


Joshua,

We wanted to follow up again regarding deposition dates for Gordon Singer in September, as schedules on our end are
filling up. Please let us know what dates Mr. Singer is available.

Best,
Antonia



From: Joshua K. Bromberg <JBromberg@kkwc.com>
Sent: Wednesday, August 12, 2020 6:14 PM
To: Stamenova-Dancheva, Antonia E. <Stamenovaa@sullcrom.com>
Cc: Han, Suhana S. <HanS@sullcrom.com>; Graham, Christopher A. <grahamch@sullcrom.com>; Marc Rosen
<mrosen@kkwc.com>; David Parker <dparker@kkwc.com>
Subject: [EXTERNAL] RE: In re Ex Parte Application of Porsche Automobil Holding SE, Case No.19-mc-0166-RA-SDA

Antonia,

We expect to make a supplemental production by Friday, which will include representative examples of the additional
~200 periodic reports, reimaged versions of ELLIOTT_0102 and _0236, and some (but not all) of the additional periodic
reports. Our production will be accompanied by a “sample” privilege log.

We expect to be able to provide all of the remaining periodic reports you requested (Mark Reports, Position Summaries,
Margin Reports, Price Verification Reports) and the complete privilege log, by August 28.

As previously discussed, we will revert to you as soon as we can regarding Gordon Singer’s availability for a deposition in
September.

Kind regards,
JKB


 JOSHUA K. BROMBERG
 D 212.880.9895     |   jbromberg@kkwc.com
 F 212.986.8866     |   LinkedIn   [linkedin.com]


                                       Kleinberg, Kaplan, Wolff & Cohen, P.C.
                                       500 Fifth Avenue, New York, NY 10110
                                       kkwc.com   [kkwc.com]       | Follow us on LinkedIn   [linkedin.com]

 Read our latest insights   [kkwc.com] and sign up to receive our latest client alerts, invitations to events and more.
                                                                                  1
